DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 02/01/2021. Claims 1-15 are pending.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-10 and 18 of U.S. Patent No. 10,942,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations set forth by claims 1-15 of instant application are disclosed by claims 1-4, 6-7, 9-10 and 18 of US Patent 10,942,046. (See table below).

Instant application 17/163,820
US Patent 10,942,046
1. A system, comprising: a sensor device comprising a first sensor element configured to sense a first property and generate first data representing a first raw signal, a second sensor element configured to sense a second property and generate second data representing a second raw signal, and a digital signal processor configured to generate calculation data based on the first data and the second data, the sensor device further comprising a first path coupled to the digital signal processor, a second path coupled to the first sensor element, and a third path coupled to the second sensor element; and a verification circuit implemented in a control unit external to the sensor device, the verification circuit configured to receive the first data, the second data, and the calculation data, and wherein the verification circuit is configured to generate verification data including a recalculation based on the received first data and the received second data.
1. A sensor device using verification, the device comprising: a sensor circuit comprising a first sensor configured to measure a property and generate first data representing a first raw signal, a second sensor configured to measure the property and generate second data representing a second raw signal, and a digital signal processor configured to generate calculation data based on the first data and the second data, the sensor circuit further comprising a first path connected to the digital signal processor and a second path connected to the first sensor and a third path connected to the second sensor; and a verification circuit implemented in a control unit external to the sensor circuit, the verification circuit connected to the first path, the second path, and the third path, the verification circuit configured to receive the first data from the second path, the second data from the third path and the calculation data from the first path, and wherein the verification circuit is configured to analyze the first data and the second data and generate verification data based on the calculation data, the first data and the second data.
2. The system of claim 1, wherein the sensor device is configured to generate the first data and the second data using independent paths.
2. The device of claim 1, wherein the sensor circuit is configured to generate the first data and the second data using independent paths.
3. The system of claim 1, wherein the sensor device is configured to interleave portions of the second data into a plurality of frames having the first data, and the verification circuit is configured to regenerate the second data from the interleaved portions of the plurality of frames.
3. The device of claim 1, wherein the sensor circuit interleaves portions the second data into a plurality frames having the first data and the verification circuit is configured to regenerate the second data from the interleaved portions of the plurality of frames.
4. The system of claim 1, wherein the sensor device generates a plurality of subframes for the second data, and the verification circuit is configured to regenerate the second data from the plurality of subframes for the second data.
4. The device of claim 1, wherein the sensor circuit generates a plurality of subframes for the second data and the verification circuit is configured to regenerate the second data from the plurality of subframes for the second data.
6. The system of claim 1, wherein the verification circuit is configured to identify faults based on the received first data and the received second data.
6. The device of claim 1, wherein the verification circuit is configured to identify faults based on the first data and the second data.
7. The system of claim 1, wherein the verification circuit is configured to generate calibration data based on the received first data and the received second data and to provide the calibration data to the sensor device.
7. The device of claim 1, wherein the verification circuit is configured to generate calibration data based on the first data and the second data and to provide the calibration data to the sensor circuit.
9. The system of claim 1, wherein the first property is a magnetic field and the second property is a temperature.
9. The device of claim 1, wherein the property is magnetic.
9. The system of claim 1, wherein the first property is a magnetic field and the second property is a temperature.
10. The device of claim 1, wherein the property is temperature data.
12. A method of verifying sensor data, the method comprising: sensing by a first sensor element of a sensor device a first property to generate first data, the first data representing a first raw signal; sensing by a second sensor element of a sensor device a second property to generate second data, the second data representing a second raw signal; generating by the sensor device calculation data based on the first data and the second data; receiving by a verification circuit implemented in a control unit external to the sensor device the first data, second data, and the calculation data; generating verification data based on the received first data, the received second data, and the received calculation data, wherein generating the verification data includes a recalculation based on the received first data and the received second data; and identifying a fault based on the verification data.
18. A method of verifying sensor data, the method comprising: measuring first data using a first path by a first sensor, the first data represents a first raw signal; measuring second data using a second path by a second sensor, wherein the second path is independent of the first path, wherein the second data includes redundant data of the first data and represents a second raw signal and wherein the first data and the second data measure a property; generating comparison data from the first data and the second data; generating calculation data from the comparison data and providing the calculation data on a third path; receiving the calculation data, the comparison data from the first path and the second path via an interface by a control unit; and analyzing the comparison data and the calculation data by the control unit to generate verification data.


Allowable Subject Matter
Claim 5, 8, 10-11, 13-15  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Rasbornig et al. US2012/0074972A1 (hereinafter Rasbornig) teaches a sensor device using verification, the device comprising:
a sensor circuit comprising a first sensor configured to measure a property and generate first data representing a first raw signal (Fig. 2, sensor 1, element 202), a second sensor (Fig. 2, sensor 2, element 204) configured to measure the property and generate second data representing a second raw signal (the sensor circuit resides in sensor1, sensor 2, sensors A-n, elements 202, 204, 208, where the sensors measure magnetic field sensors, para. 13-14, 16, 18, 20-23, 26), and a digital signal processor configured to generate calculation data based on the first data and the second data (see Fig. 2, element 220 which receives sensor data and generate calculation data that would be provided to 228, para. 13-15, 16, 18, 20-23, 24-26, 31-32 see DSP outputs shown in Fig. 2 which sends the data to the ECU via interface 228 and I/O 210), the sensor circuit further comprising a first path coupled to the digital signal processor (the first path resides in the connection shown between element 214 and 220 shown in Figure 2) and a second path coupled to the first sensor (the second path resides in the connections from element 202 that goes through the A/D 212 and ADC-Channel cross switching element 214 and connects to Digital Signal Processing unit 220) and a third path coupled to the second sensor (see Fig. 2, the third path resides in the connections between A/D 218 sending sensor 204 data to Digital signal processing unit 220); and 
a verification circuit  implemented in a control unit external to the sensor component (external ECU not shown connected to unit 210, Fig. 2, para 18, 20, Fig. 1, para 12, 22, 25, 31-33), the verification circuit configured to receive the first data from the second path, the second data from the third path and the calculation data from the first path, and coupled to the first sensor, the second sensor and the digital signal processor (the external ECU unit, not shown, is connected to the first and second sensors and to the digital signal processor through interface 228 and I/O 210, and it is receiving the first data, second data and calculation data from their respective paths, see para. 12, 18, 22, 25-26, 31-33) and wherein the verification circuit is configured to analyze the first data and the second data and generate verification data based on the calculation data, the first data and the second data (see para. 12,18, 22, 25-26, 31-33, the data received is being analyzed by the ECU to detect faults that can lead the ECU to issue an alert, where the data analyzed constitutes the verification data, software1/software2, para. 7, 12, 15, 18, 20-24, 27-28, claim 22-23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864